In an action for the specific performance of an alleged oral agreement to make a will, order granting respondent’s motion for judgment on the pleadings and dismissing the amended complaint, pursuant to rule 112 of the Rules of Civil Practice and section 476 of the Civil Practice Act, and denying appellant’s cross motion for leave to serve a further amended complaint, and judgment entered thereon, unanimously afBrmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.